DETAILED ACTION
The instant action is in response to application 12 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected for not being descriptive.  Examiner suggest emphasizing the claimed flying capacitor and claimed neutral connections.
The specification is objected to for the following informalities:
¶2, “conversion system” should be “inverter”.  35 USC 112(a) requires the language to be clear and concise.  
¶2, “conversion device” should be “inverter”.  35 USC 112(a) requires the language to be clear and concise.  
 ¶3, “it is able to achieve” should be “inverter achieves”.  35 USC 112(a) requires the language to be clear and concise.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hasegawa (US 2016/0181949).
As to claim 1,  Hasegawa discloses (see image below) a power system, comprising: a bus capacitor module (DCC1/DCC2), with a positive terminal (+ terminal DCC2), a negative terminal (-terminal DCC1) and a neutral point; and a conversion circuit, comprising: an ac point; a first flying capacitor and a second flying capacitor; a first switch module, comprising two first switch units, two second switch units and a third switch unit, the two second switch units connected in series and connected to the first flying capacitor in parallel, the two first switch units connected to two terminals (they are connected to the drain of SU4 and the source of Su3) of the two second switch units in series, the third switch unit connected between the ac point and a first node between the two second switch units; and a second switch module, comprising two fourth switch units, two fifth switch units and a sixth switch unit, the two fifth switch units connected in series and connected to the second flying capacitor in parallel, the two fourth switch units connected to two terminals (they are connected to the drain of SU4 and the source of Su3) of the two fifth switch units in series, the sixth switch unit connected between the ac point and a second node between the two fifth switch units, wherein the first switch module is coupled between the positive terminal and the neutral point, the second switch module is coupled between the negative terminal and the neutral point.

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2016/0181949) in view of Nanjing University (CN 108306537B), hereafter referred to as Nanjing.

Hasegawa does not disclose, the control signal generating circuit comprising: a comparison module, configured to receive a plurality of comparison input signals to generate corresponding a plurality of comparison signals; and a logic circuit, configured to generate the control signals according to the comparison signals.
Nanjing teaches the control signal generating circuit comprising: a comparison module (Fig. 5,  T3-T5), configured to receive a plurality of comparison input signals (Fig. 5, inputs to T3-T5) t to generate corresponding a plurality of comparison signals (Fig. 5, A1, A2, B, C, D); and a logic circuit (box between gate outputs and A1, A2, B, C, D), configured to generate the control signals according to the comparison signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masegawa to use PWM control as disclosed in Nanjing to increase practicality (abstract).  Examiner’s Note: A machine translation of the foreign document has been provided at the end of the document.
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2016/0181949).
As to claim 7, Hasegawa (Fig. 2) teaches a power system, comprising: a bus capacitor module, with a positive terminal, a negative terminal and a neutral point; a first conversion circuit as the conversion circuit in claim 1; and a second conversion circuit as the conversion circuit in claim 1 (this occurs form the polyphase nature).
Hasegawa (Fig. 23) teaches wherein the first switch module of the first conversion circuit and the second switch module of the second conversion circuit are coupled between the positive terminal and the neutral point, the second switch module of the first conversion circuit and the first switch module of the second conversion circuit are coupled between the negative terminal and the neutral point (the neutral point is connect to all phases).

As to claim 10, Hasegawa (Fig. 2) discloses  A power system, comprising: a bus capacitor module, with a positive terminal, a negative terminal and a neutral point; a first conversion circuit as the conversion circuit in claim 1; a second conversion circuit as the conversion circuit in claim 1; and a third conversion circuit as the conversion circuit in claim 1 (See image above, this is taught by the polyphase nature).
Hawegawa (Fig. 23) teaches wherein the first switch module of the first conversion circuit, the first switch module of the second conversion circuit and the first switch module of the third conversion circuit are coupled between the positive terminal and the neutral point, the second switch module of the first conversion circuit, the second switch module of the second conversion circuit and the second switch module of the third conversion circuit are coupled between the negative terminal and the neutral point (the neutral point is connect to all phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasegawa (Fig. 1) with the neutral point connection as shown in Fig. 23 to decrease driver complexity (¶310).
Claims 8-9, 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2016/0181949) in view of Hofstetter (US 2003/0057923).
As to claim 8, Hasegawa does not disclose further comprising: a filter circuit, comprising: a first filter inductor, a first terminal of the first filter inductor connected to the ac point of the first conversion circuit; a second filter inductor, a first terminal of the second filter inductor connected to the ac point of the second conversion circuit; and a filter capacitor, connected between a second terminal of the first filter inductor and a second terminal of the second filter inductor.
Hofstetter teaches further comprising: a filter circuit, comprising: a first filter inductor, a first terminal of the first filter inductor connected to the ac point of the first conversion circuit; a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasegawa with the output filter of Hofstetter to provide a cleaner AC output.
As to claim 9, Hasegawa in view Hofstetter teaches further comprising: a protection (¶20 “and can be disconnected from the filter arrangement 6 in the case of pure island operation or in the event of a disturbance, for example in the event of a failure of the electrical AC voltage supply network. The power generating device connections which are required for connection of the island network, in particular between the filter arrangement 6 and the first network isolating switch 13, are not illustrated in FIG. 1 or FIG. 2, for the sake of clarity.”) circuit, connected between the filter circuit and an ac output voltage.
As to claim 11, Haegawa does not teach further comprising: a filter circuit, comprising: a first filter inductor, connected in series between the ac point of the first conversion circuit and a first ac output voltage; a first filter capacitor, a first terminal of the first filter capacitor connected to the first filter inductor, a second terminal of the first filter capacitor connected to the neutral point; a second filter inductor, connected in series between the ac point of the second conversion circuit and a second ac output voltage; a second filter capacitor, a first terminal of the second filter capacitor connected to the second filter inductor, a second terminal of the second filter capacitor connected to the neutral point; a third filter inductor, connected in series 
Holfstetter teaches further comprising: a filter circuit, comprising: a first filter inductor, connected in series between the ac point of the first conversion circuit and a first ac output voltage; a first filter capacitor, a first terminal of the first filter capacitor connected to the first filter inductor, a second terminal of the first filter capacitor connected to the neutral point; a second filter inductor, connected in series between the ac point of the second conversion circuit and a second ac output voltage; a second filter capacitor, a first terminal of the second filter capacitor connected to the second filter inductor, a second terminal of the second filter capacitor connected to the neutral point; a third filter inductor, connected in series between the ac point of the third conversion circuit and a third ac output voltage; and a third filter capacitor, a first terminal of the third filter capacitor connected to the third filter inductor, a second terminal of the second filter capacitor connected to the neutral point (Fig. 1, items 6,7,8,9, and neutral/ground point 11.  See also the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasegawa with the output filter of Hofstetter to provide a cleaner AC output.
As to claim 12, Hasegawa in view Hofstetter teaches further comprising: a protection (¶20) circuit, connected between the filter circuit and an ac output voltage.
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “wherein the comparison module comprises: a first comparator, two input terminals of the first comparator receives a reference signal and a . 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839